DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 9 – 10 and 12 – 13 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephanie Kalen on August 24, 2022.
The application has been amended as follows:

AMENDMENTS TO CLAIMS
1.	(canceled).

2.	(canceled).

3.	(canceled).

4.	(canceled).

5.	(canceled).

6.	(canceled).

7.	(canceled).

8.	(canceled).

9.	(currently amended):  A vehicle air cleaner to be attached to a vehicle appearance component having an opening via a rubber seal, the vehicle air cleaner comprising:
	the rubber seal configured to form a waterproofed area with the vehicle appearance component;
	an air blower configured to send out air to be ejected to an object to be cleaned; 
	a motor configured to drive the air blower;
a base frame configured to be attached to the vehicle appearance component via the rubber seal; and
a waterproof cap configured to be attached to the base frame in a watertight manner,
	wherein the motor is entirely disposed in the area that is waterproofed by the rubber seal and the vehicle appearance component, 
	wherein the air blower is disposed in an area that is not waterproofed by the rubber seal and the vehicle appearance component, and
wherein the motor is provided in a space formed by the base frame and the waterproof cap.

10.	(currently amended):  The vehicle air cleaner according to claim 9, 
	wherein the includes an air blowing casing portion that accommodates the air blower and a motor attachment portion to which the motor is attached,
	wherein the motor attachment portion is provided in an area that is waterproofed by the rubber seal, the vehicle appearance component and the base frame, and
	wherein the air blowing casing portion is provided in an area that is not waterproofed by the rubber seal, the vehicle appearance component and the base frame.

11.	(canceled).

12.	(previously presented):  The vehicle air cleaner according to claim 9, wherein the rubber seal is provided so as to surround the opening on an outer surface of the vehicle appearance component.
13.	(previously presented):  The vehicle air cleaner according to claim 9, wherein an air suction port of the air blower opens in a direction other than a direction facing the vehicle appearance component.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner deemed the subject matter of claim 11 to be allowable subject matter in an interview on August 16, 2022. Applicant amended independent claim 9 to include subject matter of claim 11.  
Although Toshishige generally teaches a vehicle air cleaner with the limitations of the claims, Toshishige fails to teach, suggest or make obvious a waterproof cap configured to be attached to the base frame in a watertight manner, wherein the motor is entirely disposed in the area that is waterproofed by the rubber seal and the vehicle appearance component, wherein the air blower is disposed in an area that is not waterproofed by the rubber seal and the vehicle appearance component, and wherein the motor is provided in a space formed by the base frame and the waterproof cap, with the additional limitations as required by amended claim 9.
Claims 10 and 12 – 13 are allowed as being dependents of allowed claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723